DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on December 20, 2021 is acknowledged.

Claim Interpretation
Claims 3-5 do not limit the claimed invention to having a plurality of rigid prongs in each of the plurality of columns.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a hollow straw” in line 3.  It appears that the “hollow straw” is a double inclusion of the “apparatus” recited in the preamble because the apparatus is the straw.
The term “proximal” in claim 1 is a relative term which renders the claim indefinite. The term “proximal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The recitation “at least one rigid prong positioned proximal to said first end” limits the location of the at least one rigid prong to near the first end.  The distance/location limited by the term “proximal” is uncertain.
Claim 1 recites the limitation "the exterior surface" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “a plurality of rigid prongs” in line 2.  At least one of the plurality of rigid prongs appears to be a double inclusion of the “at least one rigid prong” recited in claim 1.  Otherwise, the number of rigid prongs limited by claim 2 is uncertain because claim 1 limits the claimed invention to at least one rigid prong.
Claim 3 recites the limitation "the axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 4, the recitation “positioned in a plurality columns along the axis of said straw” is grammatically incorrect.
Claim 5 recites the limitation “four columns” in line 2.  It appears to be a double inclusion of the “plurality of columns” recited in claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandez (2008/0128529).
Fernandez discloses an apparatus comprising:
a hollow straw 101 having a first end (bottom end) and a second end (top end), said first end designed to be inserted into the drink to allow the liquid of the drink to be induced through said straw from said first end to said second end by suction;
at least one rigid prong 102 positioned proximal to said first end of said straw and positioned radially outward on the exterior surface of said straw, to allow said at least one rigid prong to engage the solid substance of the drink;
a plurality of rigid prongs (one plus three prongs shown in figure 3) positioned proximal to said first end of said straw and positioned radially outward on the exterior surface of said straw;
wherein said plurality of rigid prongs are positioned in a column (four columns shown in figure 3) along the axis (longitudinal axis of the straw) of said straw;
wherein said plurality of rigid prongs are positioned in a plurality columns (four columns shown in figure 3) along the axis (longitudinal axis of the straw) of said straw;
four columns (four columns shown in figure 3) of the plurality of rigid prongs positioned along the axis (longitudinal axis of the straw) of said straw.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot based on the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK